DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takeda et al. (US 2011/0242152 – hereinafter Takeda.)
Regarding claim 1, 
	Takeda discloses recording device [1 in fig. 1], comprising: 
a recording unit [10 in fig. 1] configured to perform recording on a medium [P in fig. 1; paragraphs 0020-0021]; 
a transporting belt [8 in fig. 1] having an outer circumferential surface [8a in fig. 1] that supports the medium, and configured to transport the medium [paragraph 0023]; 
a wiper [51 in figs. 1 and 5-6G] configured to wipe the outer circumferential surface by coming into contact with the outer circumferential surface [paragraphs 0024-0025 and 0050-0054]; 
a holding portion [51a in figs.6A-6G] configured to hold the wiper [paragraph 0044]; 
a support portion [52 in fig. 5] configured to support the holding portion movably in a movement direction in which the wiper moves toward the outer circumferential surface [“pivotable about an axis extending in the sub-scanning direction”; paragraph 0044]; 
an elastic member [biasing member (e.g. a spring); not shown but mentioned in paragraph 0044] configured to bias the holding portion such that the wiper comes into contact with the outer circumferential surface while the holding portion is supported movably in the movement direction by the support portion [paragraphs 0044 and 0051; as seen in figs. 6B-6G]; and 
a fixing portion [51a1 in figs. 6B-6G] configured to fix the holding portion to the support portion [paragraphs 0051-0052.]

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2,
The primary reason for allowance for this claim is the inclusion of the limitations of the recording device of claim 1, further comprising 
wherein 
the support portion includes a support surface along the movement direction, 
the holding portion includes a sliding surface that slides with respect to the support surface, 
the support surface has a screw hole, 
the holding portion has a first hole that extends through the sliding surface and the holding portion, and 
the fixing portion is a screw, and the holding portion sandwiched between a head portion of the screw and the support portion is fixed to the support portion by screwing the screw into the screw hole while the screw is inserted through the first hole larger than an outer diameter of the screw.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claims 3-6,
These claims are considered to have allowable subject matter due to their dependence on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishizuka (US 2015/0130882) discloses a recording device [1] equipped with a conveyor belt [2] configured to support a medium [P] to be recorded  on a support surface [S] and conveying it, and wiper blades [13/16] abuttable with the conveyor belt 2, wherein a wiper blade support base [19] is fixed to a wiper blade attachment part [20] by a bolt [22] via a pedestal [21] and a nut [23] fixed by screws [27a/27b] to the wiper blade attachment part [fig. 6; Abstract; paragraphs 0061.]  The disclosure fails to teach the wiper blades being movably supported so that they move toward (or away) from the support surface.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANNELLE M LEBRON/                                                                                                                                                                                                     Primary Examiner, Art Unit 2853